Citation Nr: 0006317	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  96-02 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to an initial compensable evaluation for 
patella femoral pain syndrome with anterior cruciate ligament 
weakness of the left knee.

3.  Entitlement to an initial compensable evaluation for 
patella femoral pain syndrome with crepitance of the right 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1990 to June 
1994.

The current appeal arose from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  The RO, in pertinent part, 
denied entitlement to service connection for left shoulder 
and spine disorders, and bronchitis, and granted entitlement 
to service connection with assignment of noncompensable 
evaluations for bilateral knee disabilities and status post 
tendon laceration of the left index finger effective June 24, 
1994.  The RO also granted entitlement to a separate 
compensable evaluation of 10 percent for multiple service-
connected disabilities evaluated as noncompensable pursuant 
to the criteria of 38 C.F.R. § 3.324 (1999).

The veteran presented testimony before a Hearing Officer at 
the RO in March 1996, a transcript of which has been 
associated with the claims file.

In November 1996 the RO affirmed the determinations 
previously entered, and granted entitlement to service 
connection for chronic bronchitis with the assignment of a 
noncompensable evaluation.  

In July 1997 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for a spine disorder, 
granted entitlement to an increased (compensable) evaluation 
of 10 percent for chronic bronchitis, and remanded the issues 
of entitlement to service connection for a left shoulder 
disorder, and initial compensable evaluations for bilateral 
knee disabilities to the RO for further development.

In August 1997 the RO implemented the Board's July 1997 
decision by issuing a rating decision wherein it assigned a 
10 percent evaluation for chronic bronchitis, and deferred 
further rating action on the issues of service connection for 
a left shoulder disorder and initial compensable evaluations 
for bilateral knee disabilities.


In February 1999 the RO denied entitlement to service 
connection for a hand condition, and affirmed a 
noncompensable evaluation for residuals of a tendon 
laceration of the left index finger.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a left 
shoulder disorder is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

2.  The veteran without good cause failed to report for a 
scheduled VA examination associated with his initial 
compensable evaluation for patella femoral pain syndrome with 
anterior cruciate ligament weakness of the left knee claim.

3.  The veteran without good cause failed to report for a 
scheduled VA examination associated with his initial 
compensable evaluation for patella femoral syndrome with 
crepitance of the right knee claim.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
shoulder disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The veteran's claim of entitlement to an initial 
compensable evaluation for patella femoral pain syndrome with 
anterior cruciate ligament weakness of the left knee is 
denied as a matter of law.  38 C.F.R. § 3.655 (1999).

3.  The veteran's claim of entitlement to an initial 
compensable evaluation for patella femoral pain syndrome with 
crepitance of the right knee is denied as a matter of law.  
38 C.F.R. § 3.655.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a left shoulder disorder.

Factual Background

Service medical records show that when the veteran was 
examined for enlistment in October 1989 there were no 
abnormalities of the upper extremities found on examination 
and they were recorded as normal.  The veteran denied a 
history of painful of "trick" shoulder or elbow.  In 
February 1991 he reported with complaints of left shoulder 
pain of 7 days duration.  He reported having been involved in 
a motorcycle accident before enlistment, but never having 
told the recruiter about it.  He stated that when lifting or 
carrying weight his shoulder hurt.  He was clinically 
assessed with left shoulder strain.  X-ray of the left 
shoulder was reported as normal.

In July 1993 the veteran reported with complaints of left 
shoulder pain of twenty-four hours duration.  He reported 
having injured it in a pool the day before.  Reportedly it 
was getting better until he started moving boxes.  The 
clinical assessment was rotator cuff tear or strain.  The May 
1994 report of general medical examination for separation 
from service shows a normal clinical evaluation of the upper 
extremities.  On the report of medical history portion of the 
examination the veteran admitted to a history of painful or 
"trick" shoulder or elbow.  He recorded that he had injured 
his left shoulder prior to service, and that the shoulder had 
been inflamed by lifting heavy weights.  The examiner 
recorded a left shoulder injury in a motorcycle accident 
prior to enlistment, with occasional pain with use since 
then.

A March 1995 VA general medical examination report shows the 
examiner diagnosed an old left shoulder injury with no 
findings, but complaints of pain on lifting heavy objects.  A 
radiographic study of the left shoulder was interpreted as 
negative for any abnormalities.

The veteran presented testimony before a Hearing Officer at 
the RO in March 1996.  A transcript of his testimony has been 
associated with the claims file.  He testified that in 1989 
he injured his left shoulder in a car accident.  His injury 
healed.  He sustained additional injury when he fell landing 
on his left shoulder in September 1990.  He was not treated 
for this injury, but felt pain for the duration of service.  
He felt that his left shoulder had been aggravated by 
service.

The September 1996 VA orthopedic examination report shows no 
abnormality of the left shoulder was found on examination.  
The radiographic study was interpreted as negative for any 
abnormalities.

In July 1997 the Board remanded the claim of service 
connection for a left shoulder disorder for further 
development to include VA examination.  He failed to report 
for a VA examination and initially explained that he had a 
change of address.  Additional examination was scheduled with 
notification to the veteran at his new address.  He again 
failed to report for examination.


Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).


A person will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service or where clear and unmistakable evidence demonstrates 
that an injury or disease existed before service.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. §§ 1132, 1137 (West 1991);  
38 C.F.R. § 3.304 (1999).

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) emphasized that VA's burden of proof 
for rebutting the presumption of soundness is not merely 
evidence that is "cogent and compelling," i.e. a sufficient 
showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e., it is 
"undebatable."  Vanerson v. West, 12 Vet. App. 254 (1999) 
(quoting Webster's New World Dictionary 1461 (3rd Coll. Ed. 
1988)).

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (1999).  Green v. Derwinski, 1 Vet. 
App. 320, 322-23 (1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id.

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has set forth the parameters of what constitutes a 
well grounded claim, i.e. a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of section 5107(a).  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in service disease or injury and the 
current disability.  Id. at 1468.

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence. Furthermore, the evidence must "justify 
a belief by a fair and impartial individual" that the claim 
is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, where 
the issue does not require medical expertise, lay testimony 
may be sufficient.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

As set forth above, the law presumes a veteran to be in sound 
condition when enrolled for service except as to defects, 
infirmities, or disorders noted at the time of enrollment.  
38 U.S.C.A. § 1111;  38 C.F.R. § 3.304(b).  

A disorder may be shown to have preexisted service if it is 
noted at entrance into service or where clear and 
unmistakable evidence rebuts the legal presumption of sound 
condition at entrance for disorders not noted at entrance.

In this case, the veteran's entrance examination report is 
negative for any abnormalities of the left shoulder, and the 
veteran denied a history of shoulder symptomatology.  In view 
of the foregoing, the Board concedes that a presumption of a 
sound condition at service entrance initially attaches in 
this case.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 
38 C.F.R. § 3.304.



The burden of proof is now on VA to rebut the presumption by 
producing clear and unmistakable evidence that the veteran 
had a left shoulder disorder that existed prior to service.  
The Court has described this burden as "a formidable one," 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993), and has held 
that in determining whether there is clear and unmistakable 
evidence that the disorder existed prior to service, the 
Board must conduct an impartial and thorough review of all 
the evidence of record.  Crowe, 7 Vet. App. at 245-6.

As rebuttal to this presumption, however, the Board notes 
that the veteran himself concedes that he had a left shoulder 
disorder which preexisted service.  While still on active 
duty the veteran admitted to having sustained injury to his 
left shoulder in 1989 in a motorcycle accident prior to 
service, and to have experienced pain therein upon such 
activity as heavy lifting.  The attendant medical examiner at 
separation from service recorded the veteran's history, and 
in spite of such history, found no disorder of the left 
shoulder upon examination.  

While on active duty the veteran reported he had sustained 
additional injury and to have experienced pain, the 
examination proximate to which resulted in a clinical 
assessment of rotator cuff tear or strain.  In any event, a 
radiographic study of the left shoulder in service in 
connection with complaints of pain disclosed no abnormality, 
and a left shoulder abnormality as above noted was not shown 
upon service discharge.

The question turns to whether the preexisting disorder was 
aggravated in service.  The veteran has advanced this 
contention.  Upon review of the record, the Board concludes 
that the evidentiary record does not show that the veteran's 
preexisting left shoulder disorder was aggravated during 
service.  In this regard the Board notes that despite the 
veteran's complaints of symptomatic pain at separation from 
service, no abnormality of the left shoulder was found at 
separation from service.

As noted, once an injury or disease is shown to have 
preexisted service, as in the veteran's case, it will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153;  38 C.F.R. § 3.306(a).  However, where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record, 
aggravation may not be conceded.

In this case, the competent evidence of record does not show 
that the veteran's preexisting left shoulder disorder 
underwent any increase in disability during service as no 
left shoulder disorder was shown when he was examined for 
separation from service.  Thus, there is no competent 
evidence showing any permanent increase in severity of the 
veteran's preexisting left shoulder disorder during service.  
As such, aggravation may not be conceded.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (the presumption of aggravation created 
by 38 C.F.R. § 3.306 applies only if there is an increase in 
severity during service.

In fact, two post service VA compensation examinations 
conducted pursuant to the veteran's claim disclosed no 
abnormality of the left shoulder either on direct clinical 
examination or on radiographic study.  In other words, the 
veteran is not shown to have a chronic acquired left shoulder 
disorder which has been linked to service on any basis.

In reaching this decision, the Board has considered the 
veteran's subjective statements that his preexisting left 
shoulder disorder underwent an increase in severity or was 
aggravated during service.  The veteran is competent to 
provide testimony as to his in service symptomatology, or 
other matters within his personal observation.  Layno, 6 Vet. 
App. at 470.  However, as he is not a medical professional, 
he is not competent to state that the underlying pathology of 
his left shoulder disorder increased in severity.

In view of the foregoing, the Board must conclude that the 
veteran's claim of entitlement to service connection for a 
left shoulder disorder is not well grounded.  Simply put, 
there is no competent medical evidence of record showing that 
a preexisting left shoulder disorder was aggravated by 
service, nor that the veteran currently has a left shoulder 
disorder linked to active service.

Because the veteran has not submitted a well grounded claim 
of service connection for a left shoulder disorder, VA is 
under no obligation to assist him in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
cognizant, however, that the Court has held that VA may have 
an obligation under 38 U.S.C.A. § 5103(a) to advise the 
claimant of evidence needed to complete a claim.  Beausoleil 
v. Brown, 8 Vet. App. 459 (1996).  The Court has held that 
the section 5103(a) duty requires that, when a claimant 
identifies medical evidence that may complete an application 
but is not in the possession of VA, VA must advise the 
claimant to attempt to obtain that evidence.  Brewer v. West, 
11 Vet. App. 228 (1998).  In this case, the record shows that 
he has identified no such evidence.

As the veteran's claim of entitlement to service connection 
for a left shoulder disorder is not well grounded, the 
doctrine of reasonable doubt has no application to his claim.

The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1999).

The veteran's representative contends that VA has expanded 
its duty to assist because it is required to fully develop a 
claim before making a decision on claims that are not well 
grounded.  In support of this contention the representative 
cites provisions of the VA Adjudication Procedure Manual M21-
1.  He cites to Part III, paragraph 1.03a and Part VI, 
paragraphs 1.01b and 2.10f in support of the proposition that 
the RO must fully develop a claim prior to a determination of 
whether a claim is well grounded.

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  The 
Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing 
guidelines as to the procedures to be used in the 
adjudication process," and that the policy declarations did 
not create enforceable rights.  The Court also found that 
interpretive provisions that are contrary to statutes are not 
entitled to deference, and that in the absence of a well 
grounded claim VA could not undertake to assist a veteran in 
developing the facts pertinent to the claim.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999), prior to determining 
that a claim is not well grounded.

In addition, the Court has held that under 38 U.S.C.A. 
§ 5107(a), VA has a duty to assist only those appellants who 
have established well grounded claims.  Epps v. Gober, 126 
F.3d 1464, 1469 (Fed. Cir. 1997).

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determinations are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection, VA has no duty to 
assist the veteran in developing his case on this issue.


Initial compensable evaluation claims

Criteria

VA regulations provide that, as to increased ratings and 
certain original claims, when a claimant fails to report for 
a scheduled medical examination without good cause the claim 
shall be denied, without review of the evidence of record.  
38 C.F.R. § 3.655.

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Court has also held 
that the "duty to assist  is not a one-way street."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address  of record.  See 38 C.F.R. § 3.1(q) 
(1999).

Factual Background and Analysis

In this case the record reflects that in July 1998, in 
accordance with the Board remand directive, the RO notified 
the veteran at his known address of record that a VA 
examination was to be scheduled in conjunction with his 
initial compensable evaluation claims for his bilateral knee 
disabilities.  

VA records show the veteran failed to report for the 
scheduled VA examination.  In response to the 
representative's request, the RO delayed forwarding of the 
veteran's case to the Board for 60 days to permit the service 
representative to ascertain why the veteran did not report 
for examination.  The veteran was contacted and reported that 
he did not receive notice of the examination due to an 
address change.  Another VA examination was scheduled; 
however, the veteran failed to report for that examination as 
well and no excuse has been given.

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and considering the fact that 
the veteran has never contacted the RO to give adequate 
reasons for not reporting for an examination, the Board is 
satisfied that the veteran failed to report to the scheduled 
examination without good cause.  38 C.F.R. § 3.655.  
Therefore, the Board finds the veteran's increased raring 
claims for his bilateral knee disabilities must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a left shoulder 
disorder, the appeal is denied.

Entitlement to an initial compensable evaluation for patella 
femoral pain syndrome with anterior cruciate ligament 
weakness of the left knee is denied.

Entitlement to an initial compensable evaluation for patella 
femoral pain syndrome with crepitance of the right knee is 
denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

